OFFICE     OF   THE   ATTORNEY     GENERAL     OF       TEXAS
                                    AUSTIN                            /




                                                              i      Kay 2, 1939


Honorable X. A. Miller
County    Attorney
Newton    County
Newton,    Texes




                                                       lonud and as he paya
                                                       ney, rurderthe ra0t8


                                                       the above stated quoa-




                              ty Treamrer entitlea to draw his om-
                               hlo mmey', Mmn he has set up WA!
                               orderea By.our Dhtriot al&p, and
                             pays out this mmey, a6 preBarlE6d in
                            lag artlole.q (Artlole SO41)
              Artielo S&41, Rerlsed Qftil Statutea, reads                 as f~llor~~
              *The County  Treasurer simlL reoelre oomd.sslona
              an the money83 Moslved and pat& out by hfi, m&d
              bolPmfsalonsto be fixed by order of the Oemleslon~~
Honorable k. A. Killer, Uay 2, 1939, Fage 2



          court as r0n0ws:   For receiving all moneys,
          other thah school funds, for the county, not
          exceedlq two and one-half per oent, and not
          exceeding two and one-half per cent for pay-
          ing out the same; provided, thnt he shall
          receive no commlaeionsfor receivi5S money
          from his predeoessornor Car poyin~~to his
          suooes9or in offioe.w
          Seotlon 44, Artlole 16 of the St&e Oonst.ltutlo&
                                                         pro-
rides :
          -The Imglelature shall presorlbe the duties
          and provide for the eleotlon by the quall-
          Sied voters of eaoh oounty fn thle state, OS
          the County Treasurer and County Surmyor, who
          shall hare an offloe at the oounty seat, and
          hold that oiiloe for two years, and until
          their suaoemora are qualltled; and ehall
          have auoh oompensatlonas-may be provided
          by law."
          Artlole 3943, Rerleed Civil Statutes, generally pro-
                           allowed to any oounty treasurer
.rldesthet the ooramlselonc~
shall not exoeed $2 000 annually. The 00&y treasurer 16
entitled to oommlas~otmupon all oounty funda oolleoted and
paid outduring hls term of oiflos. Wlthln the llmlte pre-
sorlbad by the leglslatum, the CommlesloneralCourt has
power to fix oommlsslonswhloh the oounty treasurer.Amll re-
oelt~ upon moneys reoelved and paid out by him. Llano County
't.Moore, 14 S. W. 192, Ter. Jr. Vol. 11, p. 694.
          The transfer of funds   15   the oouuty treasury by
order of the Dlstrlot Court authorlzlng the county treasurer
to aet up a new fund and transfer a surplus whioh had aoouau-
lated in a Road Dletrlct in the oouuty would not be a oolleotlon
of fuude nor oould it be ooualdered as.money paid out of the
treasury but merely a transfer of money in one fund already in
the oounty treasury to the newly oreated fund. Therefore,the
county treasurer would not be entitled to any oommlssfonfor
tranilerrlngmoney out of one Sund into another fund.
Honorable A. A. Miller, Xay 2, 1939, Page 3



          You are respectfullyadvised that it is the opinion
of this department that the oounty treasurer would not be
.entitledto any commissionson fund transferredfrom one fund
to another fund in the county treasury. You are further ad-
vised that the county treasurer would be entitled to his oom-
~ssions under Artiole 3941. supra, as he pays out this money
from the new fund in that the oounty treasurer is entitled
to oommlaslonsupon all oounty Sunds paid out during his term
of oiiloo.
            Trusting that the foregoing answers your lnqulry,
we remain
                                         Yours very truly
                                    AWRNISY   GNNERAL OF TEXAS




                                              Ardell Wllllame
                                                   Assistant
AW:FL

APPROVNDl

k-v.
AT!PORNEP
        OEl?JtRAL
                OF TNXAS